Citation Nr: 1244090	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which a Department of Veterans Affairs (VA) Regional Office (RO) denied the Veteran's claims for a rating in excess of 20 percent for IBS and for service connection for celiac disease.  The Veteran timely perfected an appeal as to these matters.  

In September 2008, the Veteran and his spouse testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In December 2011 the Board entered a decision denying service connection for celiac disease, to include as secondary to IBS, and remanded the claim for a rating in excess of 20 percent for IBS to the RO, via the Appeals Management Center in Washington, DC.  After accomplishing further action, the RO continued to deny the claim (as reflected in an April 2012 supplemental statement of the case (SSOC), and returned this matter to the Board.    

For reasons expressed below, the matter on appeal is being remanded to the RO, via the AMC, for further action.  VA will notify the Veteran when further action, on his part, is required.


REMAND


Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 


In December 2011 the Board decision denying service connection for celiac disease, to include as secondary to IBS, the Board found that even if the Veteran had celiac disease, as alleged, there was no medical indication that such current disability was in any way medically-related to service, and the only medical opinion to address the matter of secondary service connection weighed against the claim.  Regarding a secondary relationship, in the only medical opinion to address such a relationship, the September 2007 VA examiner opined that, if the Veteran had celiac disease, it was not likely related to the IBS.  The physicians explained that, in fact, a diagnosis of celiac disease would probably exclude IBS as a diagnosis for the Veteran because IBS was a diagnosis of exclusion. 

Nevertheless, the Board observes that the Veteran's 20 percent rating for IBS has been in effect since April 1975 and, so, is protected.  See 38 U.S.C. § 110 (West 2002) and 38 C.F.R. § 3.951(b) (2012).  It has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7306 for a marginal (gastrojejunal) ulcer which provides for a 20 percent rating when moderate, with episodes of recurring symptoms several times a year.  A 40 percent rating is warranted when moderately severe.  As to this, the October 2007 rating decision which is appealed noted that it was previously rated under Diagnostic Code 7319 as irritable colon spastic colitis, mucous colitis, which provides for a 10 percent rating when moderate with frequent episodes of bowel disturbance and abdominal distress, and a 30 percent rating when severe with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  

However, the Board notes that revisions to the Schedule for Rating Disabilities, including the Diagnostic Codes for evaluating gastrointestinal disabilities, were proposed; although, subsequently, the proposed revisions were withdrawn.  In the proposed revisions it was proposed that IBS be rate the same as irritable colon, spastic colitis, mucous colitis.  

In any event, in the remand portion of the December 2011 Board decision, it was requested that any additional VA treatment records be associated with the claim file.  As to this, the Virtual VA system now contains voluminous up-to-date VA treatment records, many of which are from the Pittsburgh VA Medical Center.  

Also, the Veteran was to be given another opportunity to present information and/or evidence pertinent to the claim on appeal.  This was done by RO letter dated December 12, 2011.  

Moreover, in light of the Veteran's testimony that his symptoms included severe cramping, diarrhea and explosive bowel movements (2-3 days per week), further examination and testing in connection with this claim was deemed warranted.  See generally 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Information on file indicates that the Veteran was leaving for Florida in December 2011 and would not return until May 2012.  Nevertheless, a Supplemental Statement of the Case (SSOC) was issued in April 2012, and the case was returned to the Board without the requested rating examination having been performed. 

As to this, the Veteran's service representative, in the December 2012 Informal Hearing Presentation, has requested that the case be returned for compliance with the prior remand instructions.  Specifically, to either schedule the Veteran for an examination in Pittsburgh, Pennsylvania, or, if he is in the State of Florida, to arrange for an examination at the nearest VA medical facility in Florida.  See generally Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, a review of the CAPRI records contained in Virtual VA confirms that the Veteran is at times (generally in the winter) seen at the "Westmoreland CBOC."  

In view of the foregoing, the Board concurs with the Veteran's service representative that additional efforts should be made to afford him the VA rating examination requested in the Board's December 2011 decision.   The Veteran is advised that failure to report to the scheduled examination, without good cause, may adversely impact his claim.  See 38 C.F.R. § 3.655(b) 2012). 

The identified actions are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA gastrointestinal examination, by an appropriate examiner, at a VA medical facility.  

Take appropriate action to have the examination take place at a VA facility in either Pittsburgh, Pennsylvania, or at a facility in the vicinity where ever the Veteran may be residing at the time.  

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported. 

The examiner should render specific findings as to the existence (and, if found, the frequency or severity, as appropriate) of any current symptoms of IBS-to particularly include episodes of abdominal pain, episodes of bowel disturbance and bouts of diarrhea or constipation, or both. 

The examiner should set forth all examination and testing results, along with the complete rationale for any conclusions reached in a printed (typewritten) report.

2.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of examination sent to him by the pertinent VA medical facility. 

3.  To help avoid future remand, ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, adjudicate the claim in light of all pertinent evidence and legal authority. 

5.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC and afford them an appropriate time period for response before the claim file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

